 SOLVENT CHEMICAL CO., INC.367Solvent Chemical Company, Incorporated and Oil,Chemical,andAtomicWorkers InternationalUnion,District8,AFL-CIO-CLC. Case 3-CA-6069November 6, 1975Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Boardhasdelegated itsauthority in this proceeding to a three-member panel.Upon the entire record inr this proceeding, theBoard makes the following:DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOUpon a charge filed on May 13, 1975, by Oil,Chemical, and Atomic Workers'International Union,District 8, AFL-CIO-CLC, herein called the Union,and duly served on Solvent Chemical Company,Incorporated, herein called the Respondent, theGeneral Counsel of the National Labor RelationsBoard,by the Regional Director for Region 3, issueda complaint on June 23, 1975, against Respondent,alleging thatRespondent had engaged in and wasengagingin unfair labor practices affecting com-merce withinthe meaning of Section 8(a)(5) and (1)and Section 2(6) and (7) of the National LaborRelationsAct, as amended. Copies of the charge,complaint, and notice of hearing before an Adminis-trative Law Judge were duly served on the parties tothisproceeding.With respect to the unfair labor practices, thecomplaint allegesin substance that on April 28, 1975,following a Board election in Case 3-RC-6232, theUnion 'was duly certified as the exclusive collective-bargainingrepresentative of Respondent's employeesin the unit found appropriate;' and that, commenc-ing on or about May 6, 1975, and at all ' timesthereafter,Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusivebargaining representative, althoughthe Union has requested and is requesting it to do so.On July 1, 1975, Respondent filed its answer to thecomplaintadmitting impart, and denying in part, theallegationsin the complaint.On July 8, 1975, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. On July 17, 1975, Respondent filed anOpposition to the General Counsel's motion. Subse-quently, on August 12, 1975, the Boardissued anorder transferring the proceeding to the.Board and'aNotice To Show Cause why the General Counsel'sMotion for Summary Judgment should not begranted.Respondent thereafter filed a response toNotice To Show Cause.Ruling on the Motion for. Summary JudgmentIn its answer and its opposition to the Motion forSummary Judgment,the Respondent contends thatthe Decision and Direction of Election in Case 3-RC-6263 was clearly erroneous,arbitrary, . andcapricious;that it'is entitled to a hearing on the issuedetermined in -Case 3-RC-6263, whether or not anelection would be premature because the bargainingunit sought was an expanding unit;and that it hasnewly available evidence of developments affectingthat unit which supports the contentions it made inthe representation proceeding.The record in that proceeding,Case 3-RC-6232,establishes that,aftera hearing in which theRespondent participated,the Regional Director forRegion 3 issued on March 11,1975,his Decision andDirection of Election in which he found,contrary tothe Respondent,that Respondent'swork force wouldconstitute a substantial and representative employeecomplement warranting conducting an immediateelection.On March 21,1975,theRespondent filedwith the Board a request for review in ' which itargued again that its-employee complement was notsubstantial and representative of the unit whichwould exist in the near future. By telegram datedApril 14,1975,the Board denied the request on theground that it raised no substantial issues warrantingreview.On June 12,1975, 'the Respondent filed with theRegional Director a motion to revoke certification,set aside election,and reopen hearing,on'the groundthatit had newly available evidence of the progress itwasmaking in completing the construction andproduction goals it had projected,at the time of thehearing.On June 18,1975,the Regional Directorissued an Order denying the motion on the groundthat it did not raise any issues which would warrantgranting the relief prayed,for.Respondent filed arequest for review with the Board on June 27, 1975,and by,telegram. dated August 5, ' 1975, the Boarddenied review of the Regional Director'sorder,fording that the request raised no substantial issueswarranting review.It is well settled that in the absence of newlydiscovered or previously unavailable evidence or1Official notice istaken of the record in therepresentation proceeding,1968);GoldenAge BeverageCo.,167 NLRB 151 (1967), enfd. 415 F.2d 26Case 3-RC--6232,as the term "record" is definedm ' Secs.102.68 and(C.A. 5, 1969);Intertype Co. v. Penello269 F.Supp. 573. (D.C. Va., 1967);102.69(g) of the Board'sRules and Regulations,Serves 8, as amended.SeeFollett Corp,164 NLRB 378 (1967),enfd."397 F.2d 91(C.A. 7,1968);,Sec.LTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,9(d) of the NLRA.221 NLRB No. 58 368DECISIONSOF NATIONALLABOR RELATIONS BOARDspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior, representation proceeding.2All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence,3 nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore fmd that the Respondent has not raisedany issue which is properly litigable in this unfairlabor , practice proceeding.We shall, accordingly,grant the Motion for Summary Judgment.On `the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a Massachusetts corporation,, main-tains its principal office and place of business inMalden,Massachusetts, and operates a chemicalplant in Niagara Falls, New York, where it isengaged in the manufacture, sale, and distribution ofchemicals and related products. During the yearprior to the issuance of the complaint herein, arepresentative period; Respondent purchased, trans-ferred, and delivered to`its plant goods and materialsvalued in excess of $50,000 which were transportedto its plant directly from States other than New York.We find, on, the basis of the foregoing, thatRespondent -is, and has been at all times materialherein, an employer engaged in commerce ,within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein,II.THE LABORORGANIZATION INVOLVEDOil,Chemical, and Atomic Workers InternationalUnion,District8,AFL-CIO-CLC, is a labororganizationwithin themeaning ofSection 2(5) ofthe Act.2 SeePittsburgh Plate GlassCo. v. N.LR.B.,313 U.S. 146, 162 (1941);Rules and Regulationsof theBoard, Secs.102.67(1) and 102.69(c).3The newly available evidenceset forthin Respondent's opposition wasin fact considered in substanceby theRegionalDirectorand the Board inIII.THE UNFAIR LABOR PRACTICESA.TheRepresentation Proceeding1.The unitThe following employees of the Respondentconstitutea unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:Allproduction and maintenance employeesemployed by Respondent- at its Buffalo Avenue,Niagara, Falls, New York, facility, excluding alloffice clerical employees, laboratory employees,professional employees, guards, and supervisorsas defined in the Act.2.The certificationOn April 18, 1975, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 3, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of- the em-ployees in said unit on April 28, 1975,,and the, Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about April 29, 1975, and at alltimes thereafter, theUnion has requested the'Respondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about May 6, 1975, and continuing atall times thereafter to date, the Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit:Accordingly,we fmd that the Respondent has,sinceMay 6, 1975, and at all times thereafter, refusedtobargain collectivelywith the Union as, theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged, in andis engagingin unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.connectionwithRespondent'smotion to revoke certification,set asideelection, and reopen hearing, and was found not to be sufficient to warranta different result. SOLVENT CHEMICAL CO., INC.369IV. THE EFFECT OF THE UNFAIR LABORPRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in seetion ` I, above, have a close,intimate,and substantial relationship to ` trade,traffic, and commerce among the several States andtend to- lead to labor disputes burdening' andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain' collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that, the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the. initial period of certifica-tion as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in theappropriate -unit. SeeMar Jac Poultry Company, Inc.,136 NLRB 785 (1962);Commerce Company d/b/aLamar Hotel,140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (C.A. 5, 1964), cert. denied 379 U.S. 817(1964);Burnett Construction Company,149NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAWexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about May 6, 1975, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative -of all the employees ofRespondent in' the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7:The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Solvent Chemical Company, Incorporated, Malden,Massachusetts, and Niagara Falls, New York, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningratesof pay, wages, hours, and other terms andconditions of employment with Oil, Chemical, andAtomicWorkers International Union, District 8,AFL-CIO-CLC, as the exclusive bargaining repre-sentative of its employees in the following appropri-ate unit:1.Solvent Chemical Company, Incorporated, isan employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.Oil,Chemical, and Atomic Workers Interna-tionalUnion, District 8, AFL-CIO-CLC, is a labororganization within the meaning of Section 2(5) ofthe Act.3.All production and maintenance employeesemployed by Respondent at its Buffalo Avenue,Niagara Falls,New York, facility, excluding allofficeclericalemployees, laboratory employees,professional employees, guards, and supervisors asdefined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4.SinceApril 28, 1975, the above-named labororganization has been and now is the certified andAllproduction and maintenance employeesemployed by Respondent at its Buffalo Avenue,Niagara Falls, New York, facility, excluding alloffice clerical employees, laboratory employees,professional employees, guards, and supervisorsas defined in the Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise ofthe rights guaranteed them in Section7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request,bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment,and, if an under- 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDstanding,is reached, embody such understanding in asigned agreement.(b) Post at its-Buffalo Avenue, Niagara Falls, NewYork, facility copies of the attached notice marked"Appendix." 4- Copies of said notice, on formsprovided by the Regional Director for Region 3, afterbeing duly signed by Respondent's representative,shall be posted, by Respondent immediately uponreceipt thereof, and, be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places Where notices to employees arecustomarily posted. Reasonable steps shall be takenby, Respondent to insure that said notices are notaltered, defaced,, or covered by any other material.(c)Notify the Regional Director for Region 3, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.4 In the event that this Orderis enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the NationalLaborRelations Board" shall read "Posted Pursuant to aJudgmentof the UnitedStatesCourt of AppealsEnforcingan Order of theNational LaborRelations Board" -APPENDIX,NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT, refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Oil,Chemical, and AtomicWorkers -InternationalUnion, District 8, AFL-CIO-CLC, as the exclu-siverepresentativeof the employees in thebargaining unit described below.WE WILL NOT in any, like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection,7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargainingunit is:All- production and maintenance employ-ees employed by Respondent at its BuffaloAvenue, Niagara Falls, New York, facility,excluding all office clerical employees, labo-ratory, employees, professional employees,guards, and supervisors as defined in theAct.SOLVENT CHEMICALCOMPANY, INCORPORATED